Citation Nr: 0335006	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  97-23 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1976 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto, Rico, which denied the appellant's claim of 
entitlement to service connection for fibromyalgia.  The 
appellant disagreed and this appeal ensued.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The evidence includes diagnoses of fibromyalgia in the 1990s.  
The service medical records are silent as to this disease 
(though there were complaints of recurrent back pain) and 
post-service VA and private medical evidence revealed 
increased findings of arthritis affecting various joints.  
The appellant alleges that physicians failed to diagnose 
fibromyalgia because it was masked by the arthritis findings.  
An examination is required in this case to provide medical 
evidence on the question raised by the appellant's 
assertions.  The claim will be remanded for such an 
examination.  

Before the examination, the appellant should be provided an 
opportunity to provide information as to recent treatment, VA 
must comply with its notice and assistance obligations, and 
VA must obtain information and medical evidence concerning 
the appellant's post-active duty service in the Army National 
Guard.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the claim will 
be remanded for further development and adjudication.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in  Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day  period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  Ask the appellant to provide a 
summary of any treatment he has received 
for fibromyalgia since 1996.  He should 
include the dates and places of 
treatment, including addresses known.  
After obtaining any necessary 
authorizations from the appellant, obtain 
complete medical records from these 
health care providers.  

2.  Ask the appellant to provide to 
provide a summary of his Army National 
Guard service (and any other service in a 
reserve or national guard component of 
any service) since his separation from 
active duty in October 1979, including 
the dates of all periods of active duty 
for training (ACDUTRA) and inactive duty 
training (INACDUTRA).  These records may 
include copies of travel authorizations 
and pay documents listing specific dates 
of such service (not a summary of 
retirement points earned).  

3.  Contact the National Personnel 
Records Center (NPRC) and the Army 
Reserve Personnel Center (ARPERCEN), as 
well as any appropriate state agency, and 
obtain copies of the appellant's complete 
service personnel records, including all 
records associated with active service 
from 1976 to 1979, and all orders 
authorizing ACDUTRA and INACDUTRA at any 
time.  VA is particularly interested in 
records showing specific dates of such 
service (not a summary of retirement 
points earned).  If no such orders are 
associated with the personnel file, ask 
NPRC and ARPERCEN to inform VA of its 
findings.  

4.  After completion of the action in 
paragraphs (1) through (3), schedule the 
appellant for a VA examination to 
determine the nature and etiology of his 
fibromyalgia.  The claims file must be 
available to the examiner for review 
before the examination; the examination 
report should reflect review of pertinent 
material in the claims file.  The 
examiner should, based on interview and 
examination of the appellant and review 
of the claims file, confirm the current 
diagnosis of fibromyalgia, describe the 
current severity of the disease and the 
treatment received by the appellant, and 
respond to the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the current fibromyalgia is related to 
service or was initially characterized as 
an arthritis disorder?  The examination 
report should include the complete 
rationale for all opinions expressed.  

5.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

6.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



